Exhibit 10.36

AMENDMENT TO THE

ROYAL CARIBBEAN CRUISES LTD. ET AL NONQUALIFIED DEFERRED

COMPENSATION PLAN

WHEREAS, Royal Caribbean Cruises Ltd. (the “Company”) currently maintains the
Royal Caribbean Cruises Ltd. et al Nonqualified Deferred Compensation Plan (the
“Plan”); and

WHEREAS, the Plan reserves to the Board of Directors of Royal Caribbean Cruises
Ltd. (the “Board”) the authority to amend the Plan; and

WHEREAS, the Company has determined that it is desirable to amend the Plan to
(i) prohibit new Participants in the Plan on and after January 1, 2009,
(ii) provide that payment of all amounts deferred under the Plan prior to
January 1, 2009, be made on or before December 31, 2017, and (iii) comply with
the final regulations issued under Internal Revenue Code Section 409A.

NOW, THEREFORE, IT IS RESOLVED that, the Plan is hereby revised, effective
January 1, 2009, in the following particulars:

1. Article 1 is amended to read as follows:

ARTICLE 1. PURPOSE

Royal Caribbean Cruises Ltd. has established The Royal Caribbean Cruises Ltd. et
al. Nonqualified 401(k) Plan, effective January 1, 1998. This amended Plan
document contains amendments adopted through December 31, 2008. The Royal
Caribbean Cruises Ltd. et al. Nonqualified 401(k) Plan is a nonqualified
deferred compensation plan for a select group of management or highly
compensated employees of Royal Caribbean Cruises Ltd. and its participating
subsidiaries and affiliated companies as a means of sheltering a portion of an
eligible individual’s income from current taxation while accumulating resources
for future investments. Effective on and after September 14, 2007, the Plan
shall no longer be known as the Royal Caribbean Cruises Ltd. et al Nonqualified
401(k) Plan and shall instead be known as the Royal Caribbean Cruises Ltd. et al
Nonqualified Deferred Compensation Plan.

With respect to amounts deferred hereunder that are subject to Code Section 409A
and any regulations and other official guidance issued thereunder (generally,
amounts deferred on and after January 1, 2005 and the earnings thereon),
applicable provisions of the Plan document shall be interpreted to permit the
deferral of compensation in accordance with Code Section 409A, and any provision
that would conflict with such requirements shall not be valid or enforceable. In
addition, with respect to amounts deferred hereunder that are not subject to
Section 409A (“Grandfathered Funds”), it is intended that the rules applicable
under the Plan as of December 31, 2004, and not Code Section 409A and related
official guidance, shall apply with respect to such Grandfathered Funds.



--------------------------------------------------------------------------------

2. Section 2.9 is amended to read as follows:

2.9 Effective Date means, with respect to the original Plan document, January 1,
1998. The effective date of this amendment and restatement is January 1, 2009.

3. The following Section 2.16 is added to the Plan and the remaining Sections
and internal cross-references are re-numbered accordingly:

2.16 Grandfathered Funds means amounts deferred under the Plan before January 1,
2005 (and the earnings credited thereon before, on or after January 1, 2005) for
which (i) the Participant had a legally binding right as of December 31, 2004,
to be paid the amount, and (ii) such right to the amount was earned and vested
as of December 31, 2004 and was credited to the Participant’s Account hereunder.

4. The following Section 2.21 is added to the Plan and the remaining Sections
and internal cross-references are re-numbered accordingly:

2.21 Specified Employee means a Participant who, as of the date of such
Participant’s Termination of Employment, is a key employee (as defined under
Code Section 416(i)) of the Company at any time during the twelve (12) month
period ending on the specified employee identification date. For purposes of
determining Specified Employees, the specified employee identification date
shall be December 31 and the definition of “compensation” shall be the amount to
be reported as wages, tips, or other compensation in Box 1 on the Participant’s
Form W-2 for income tax purposes for the Plan Year, including amounts that are
not currently includible in the Participant’s gross income by reason of the
application of Sections 125 or 132(f) of the Code, and excluding any severance
pay paid during such Plan Year. This definition of compensation is not taken
into account for purposes of calculating benefits under the Plan, and is used
solely for purposes of identifying Specified Employees.

5. Section 2.22 is amended to read as follows:

2.22 Termination of Employment means a Participant’s termination of employment
with his or her Employer and any Affiliated Company, or other separation from
service as described in Code Section 409A and the regulations thereunder.

6. Section 3.1 is amended to read as follows:

3.1 Determination of Eligible Employee Status: Upon adoption of the Plan, the
Company will notify those Employees who it determines are Eligible Employees.
Thereafter, except as otherwise provided in Section 3.2, prior to each calendar
quarter, the Company will notify those Employees who it determines to have
become Eligible Employees for the first time at the beginning of such calendar
quarter. An Employee who is determined to be an Eligible Employee shall
thereafter be eligible to become a Participant in accordance with Section 3.2.
Notwithstanding the foregoing, any



--------------------------------------------------------------------------------

Employee who was not classified as an Eligible Employee on December 31, 2008,
and any employee hired or re-hired by the Company on or after January 1, 2009,
shall not be classified as an Eligible Employee on or after January 1, 2009.

7. Section 3.2 is amended to read as follows:

3.2 Commencement of Participation: Each Eligible Employee shall be provided an
opportunity to designate the percentage of his or her Eligible Earnings to be
deferred under Section 4.1 and to irrevocably designate the percentage or dollar
amount of his or her annual Bonus to be deferred under Section 4.4. Any such
Eligible Employee who makes such a designation in the first calendar quarter of
1998 shall become a Participant on the first day of the first payroll period
that commences in the second calendar quarter of 1998 provided the Eligible
Employee is employed as of such date. Thereafter through December 31, 2004, any
such Eligible Employee who (i) makes such a designation and (ii) has completed
90 days of employment shall become a Participant on the first day of the month
following the month in which such requirements are met, provided the Eligible
Employee is employed as of such date.

Effective on and after January 1, 2005, in the first year in which a Eligible
Employee becomes eligible to participate in the Plan, the Eligible Employee may
make a deferral election with respect to compensation for services to be
performed subsequent to the election provided the election is made within 30
days after the date the Eligible Employee becomes eligible to participate. In
the case of all other Eligible Employees, including any new Eligible Employee
who fails to make an election within the 30-day period described above, deferral
elections must be made no later than December 31 (or such other date designated
by the Company) of the year before the year the services related to the deferral
election are to be performed.

Notwithstanding the foregoing provisions of Sections 3.1 and 3.2, effective
January 1, 2000, if the Company determines that an Employee is an Eligible
Employee hereunder after such Employee has ceased to be an eligible employee
under the Royal Caribbean Cruises Ltd. 401(k) Plan, such Eligible Employee may
become a Participant in this Plan in accordance with the deferral election
provisions of the preceding paragraph.

Any such designation under this Section 3.2 must be made in the manner
authorized by the Company and must be accompanied by:

(a) an authorization for the Eligible Employee’s Employer to make regular
payroll deductions to cover the amount of such deferrals elected pursuant to
Section 4.1;

(b) an irrevocable authorization to defer receipt of a percentage or a dollar
amount of future Bonus amounts as elected under Section 4.4;

(c) an investment election with respect to any Employee Deferral Contributions
and Bonus Deferrals;

(d) a designation of Beneficiary; and

(e) a designation as to the form and timing of the distribution of his or her
Participant Account.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, effective January 1, 2009, no Employee who was
not a Participant in the Plan on December 31, 2008, and no employee hired or
re-hired by the Company on or after January 1, 2009, shall become a Participant
in the Plan.

8. Section 4.1 is amended to read as follows:

4.1 Employee Deferral Contributions: Effective on or before December 31, 2008,
each Participant may authorize the Employer by which he or she is employed, in
the manner described in Section 3.2, to have an Employee Deferral Contribution
made on his or her behalf. Such election shall apply to the Participant’s
Eligible Earnings attributable to services performed during the designated
period covered by the election, as provided in Section 3.2. Such Employee
Deferral Contribution shall be a stated whole percentage of the Participant’s
Eligible Earnings, equal to not less than 2% nor more than 20%, as designated by
the Participant. The percentage of Eligible Earnings designated by a Participant
to measure the Employee Deferral Contributions to be made on the Participant’s
behalf shall remain in effect, notwithstanding any change in his or her Eligible
Earnings, until he or she elects to change or suspend such percentage in
accordance with Section 4.2 or Section 4.3, below. Effective on and after
January 1, 2009, a Participant may not elect to make Employee Deferral
Contributions to the Plan, and the Employer may not make Employee Deferral
Contributions to the Plan.

9. Section 4.2 is amended to read as follows:

4.2 Changes in Contributions: Effective on or before December 31, 2008, a
Participant may change his or her contribution percentage election under
Section 4.1 at any time by applying to make such change in the manner prescribed
by the Company. Prior to January 1, 2005, any such change shall become effective
as of the first full payroll period that begins coincident with or immediately
following the first day of the calendar quarter following the date the
Participant applies to make such change.On and after January 1, 2005 and prior
to January1, 2009, any such change shall become effective no earlier than the
January 1 of the calendar year following the date on which the Participant
applies to make such change.

10. Section 4.3 is amended to read as follows:

4.3 Suspension of Contributions: Effective on or before December 31, 2008, a
Participant may suspend his or her Employee Deferral Contributions at any time
by applying for a suspension in writing to the Company. Prior to January 1,
2005, any such suspension shall become effective as soon as administratively
practicable following the date the Participant applies for the suspension. On
and after January 1, 2005 and prior to January 1, 2009, any such suspension
request shall not become effective before the January 1 of the calendar year
following the date the Participant applies for the suspension. A Participant
whose Employee Deferral Contributions have been suspended under this section may
resume having Employee Deferral Contributions made on his or her behalf by
applying to change his or her contribution percentage election in accordance
with Section 4.2.



--------------------------------------------------------------------------------

11. Section 4.4 is amended to read as follows:

4.4 Bonus Deferrals: Notwithstanding deferrals made under Section 4.1, and
except as provided below with regard to performance-based bonuses, by
December 31 of each year, each Participant may elect, in writing to the Company,
to defer all or a portion of his or her Bonus that would otherwise be payable
for services performed in the twelve-month period beginning on the January 1
immediately following such December 31. Effective on and after January 1, 2005,
in the case of any Bonus that is designated by the Company as a
performance-based Bonus and which qualifies as performance-based compensation
under Code Section 409A and related official guidance, a Participant’s deferral
election with respect to all or a portion of his or her Bonus must be made in
accordance with Treasury Regulation §1.409A-2(a)(8), in writing to the Company,
no later than the date that is six months before the end of the performance
period (which performance period shall be not less than 12 months) related to
such Bonus or such other date designated by the Company. Effective on and after
January 1, 2009, a Participant may not elect to defer all or a part of his or
her Bonus under the Plan.

12. Section 5.3 is amended to read as follows:

5.3 Establishment of Investment Funds: The Company will establish one or more
Investment Funds which will be maintained for the purpose of determining the
investment return to be credited to each Participant’s Account. The Company may
change the number, identity or composition of the Investment Funds from time to
time. Each Participant’s Account will be increased or decreased by the net
amount of investment earnings or losses that it would have achieved had it
actually been invested in the deemed investments elected by the Participant. The
Company is not required to purchase or hold any of the deemed investments.
Investment Fund elections must be made in a minimum of 1% increments and in such
manner as the Company may specify. A Participant may change his or her
Investment Fund election periodically by completing a revised Participant
Election Form and delivering it to the Vice President of Global Total Rewards.
Any such change shall become effective as of the first business day coincident
with or immediately following the date the Participant applies to make such
change. As the Participant’s Account balance changes, the adjustment of such
amounts shall remain based on the deemed investment previously elected until the
Participant requests a change in accordance with this Section or the Company no
longer includes that deemed investment as one of the available Investment Funds.
If a Participant fails to make an Investment Fund election, the amount in the
Participant’s Account will be deemed to have been invested in a money market
fund or any other fund as determined by the Company.

13. Section 5.4 is amended to read as follows:

5.4 Crediting Investment Results: No less frequently than as of each Valuation
Date, each Participant Account will be increased or decreased to reflect
investment results. Each Participant Account will be credited with the
investment return



--------------------------------------------------------------------------------

of the Investment Funds in which the Participant elected to be deemed to invest.
The credited investment return is intended to reflect the actual performance of
the Investment Funds net of any applicable investment management fees or
administrative expenses determined by the Company. Notwithstanding the above,
the amount of any payment of Plan benefits pursuant to Article 6 or upon Plan
termination shall be determined as of the Valuation Date preceding the date of
payment.

14. Section 6.1 is amended to read as follows:

6.1 Form and Timing of Distribution: Each Participant shall elect the form and
timing of the distribution with respect to his or her Participant Account in the
manner authorized by the Company.

(a) Form of Payment: A Participant’s entire Participant Account shall be payable
in the form of a single lump sum.

(b) Time of Payment: The Participant’s election shall indicate that payment
shall be made:

(1) as soon as administratively practicable following the Participant’s
Termination of Employment which shall in no event exceed 21 days beyond such
Termination of Employment;

(2) on the January 1 following the year in which the Participant’s Termination
of Employment occurs; or

(3) in a specific month and year.

Notwithstanding the foregoing, if a Participant elects his or her distribution
to be made in accordance with paragraph 3 above, and such date falls before the
Participant’s Termination of Employment, the Participant’s distribution shall be
made in accordance with paragraph 1 above. Further, if a Participant elects his
or her distribution to be made in accordance with paragraph 3 above, and such
date falls before the Participant’s Termination of Employment, the Participant
must complete new designations and authorizations pursuant to Section 3.2 in
order to continue making Employee Deferral Contributions and/or Bonus Deferrals.

Notwithstanding anything herein to the contrary, and solely with respect to
amounts deferred under the Plan that do not constitute Grandfathered Funds,
payment shall not be made to any Participant who is a Specified Employee as a
result of the Participant’s Termination of Employment before the date that is
not less than six months after the date of Termination of Employment (or, if
earlier, the date of death of the Participant).

Notwithstanding the foregoing, a Participant may change his or her form and
timing election applicable to the distribution of his or her Participant
Account, provided that such request for change is made (i) at least twelve
(12) consecutive months prior to the date on which such distribution would
otherwise have been made, (ii) at least twelve



--------------------------------------------------------------------------------

(12) consecutive months prior to the date on which such distribution will be
made, and (iii) solely with respect to amounts deferred under the Plan that do
not constitute Grandfathered Funds, such that the payment with respect to an
amended distribution election is deferred for a period of not less than 5 years
from the date such payment would otherwise have been paid.

Notwithstanding the foregoing, and in accordance with Code Section 409A and any
guidance issued thereunder, a Participant may make an election to change the
time and manner of payment of amounts subject to Code Section 409A on or before
December 31, 2007, provided that if any such election is made during the
calendar year ending on December 31, 2007, the change in election (1) is for
amounts not otherwise payable in 2007, and (2) does not cause an amount to be
paid from a Participant’s Account in 2007.

Notwithstanding the foregoing, and in accordance with Code Section 409A and any
guidance issued thereunder, a Participant may make an election to change the
time and manner of payment of amounts subject to Code Section 409A on or before
December 31, 2008, provided that if any such election is made during the
calendar year ending on December 31, 2008, the change in election (1) is for
amounts not otherwise payable in 2008, and (2) does not cause an amount to be
paid from a Participant’s Account in 2008.

Notwithstanding the foregoing, effective January 1, 2009, all amounts deferred
under the Plan shall be paid no later than December 31, 2017.

15. Section 6.3 is amended to read as follows:

6.3 Distribution Due to Severe Financial Hardship: Notwithstanding the
foregoing, distributions of Grandfathered Funds may commence if the Company
determines, based upon uniform, established standards, that the Participant has:
(a) suffered a severe financial hardship, and (b) exhausted all other financial
resources that are reasonably available to such Participant. Upon such
determination, the Participant will receive an amount necessary to satisfy the
severe financial hardship but in no event will the Participant receive less than
$500, nor more than the total of all deferrals made by the Participant, plus
interest credited to the Participant’s Account as of the date of the
distribution. The Company shall determine the Investment Fund or Funds under
Section 5.3 from which the amount necessary to satisfy the severe financial
hardship shall be distributed. In the event of a finding of a hardship, the
Company may limit the Participant’s current Bonus Deferral.

With respect to amounts deferred hereunder which do not constitute Grandfathered
Funds, distributions may be made on account of an unforeseeable emergency. For
purposes of this Section 6.3, in connection with any distribution date
acceleration on account of an unforeseeable emergency, an “unforeseeable
emergency” shall be limited to a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, the Participant’s beneficiary, or of a Participant’s dependent (as
defined in Code Section 152, without regard to Code Sections 152(b)(1), (b)(2),
and (d)(1)(B)); loss of the Participant’s property due to casualty (including
the need to rebuild a home following damage to a home not otherwise



--------------------------------------------------------------------------------

covered by insurance, for example, not as a result of a natural disaster); or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant. Examples of events that may
constitute an unforeseeable emergency include the imminent foreclosure of or
eviction from the Participant’s primary residence; the need to pay for medical
expenses, including non-refundable deductibles, as well as for the costs of
prescription drug medication; and the need to pay for the funeral expenses of
the Participant’s spouse, the Participant’s beneficiary, or the Participant’s
dependent (as defined in Code Section 152, without regard to Code Sections
152(b)(1), (b)(2), and (d)(1)(B)). Whether a Participant is faced with an
unforeseeable emergency will be determined based on the relevant facts and
circumstances of each case, but, in any case, a distribution on account of an
unforeseeable emergency may not be made to the extent that such emergency is or
may be relieved: (i) through reimbursement or compensation by available
insurance or otherwise, (ii) by liquidation of the Participant’s assets, to the
extent the liquidation of such assets would not itself cause severe financial
hardship or (iii) by cessation of deferrals under the Plan.

The amount available for distribution of amounts deferred under the Plan not
constituting Grandfathered Funds on account of an unforeseeable emergency shall
be limited to the amount reasonably necessary to satisfy the emergency need
(which may include amounts necessary to pay any federal, state, local, or
foreign income taxes or penalties reasonably anticipated to result from the
distribution), and shall be determined in accordance with Code Section 409A and
the regulations thereunder. In all events, distributions due to an unforeseeable
emergency shall be made solely in accordance with the provisions of Code
Section 409A and related official guidance.

16. Section 6.4 is amended to read as follows:

6.4 Early Distribution: Notwithstanding any other provision of the Plan,
including Sections 6.1 and 6.3, and effective solely with respect to amounts
deferred under the Plan that constitute Grandfathered Funds, a Participant at
any time may make a written request to the Company to immediately receive a lump
sum distribution equal to ninety percent (90%) of the entire applicable vested
portion of his or her Participant Account. The remaining applicable balance of
his or her Participant Account from which a payment has been made pursuant to
this Section 6.4 shall be forfeited by the Participant. The amount payable under
this section shall be paid within twenty-one (21) days following receipt of
written notice by the Company. Except as otherwise allowed under the terms of
the Plan, amounts deferred under the Plan that do not constitute Grandfathered
Funds shall not be eligible for early distribution pursuant to this Section 6.4.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is being executed as of the 11th day of
November, 2008.

 

    ROYAL CARIBBEAN CRUISES LTD.

Attest:

 

/s/ Bradley Stein

  By:  

/s/ Maria R. Del Busto

  Bradley Stein     Maria R. Del Busto   Vice President, General Counsel/
Secretary     Vice President and Chief Human Resources Officer